FERNANDEZ, Circuit Judge,
dissenting:
No one questions the district court’s determination that the negligence of the doctor resulted in injury to Michael, at least in the sense that Michael would not have been born but for that negligence. In that respect, Michael did carry the burden of persuasion. But the burden of persuasion on damages also rested with Michael.
If loss of earnings damages were desired, the damages could not be based upon a “wrongful life” theory. See Turpin v. Sortini, 31 Cal.3d 220, 229-30, 182 Cal.Rptr. 337, 643 P.2d 954 (1982); cf. Sweeney v. Preston, 642 So.2d 332 (Miss.1994). It appears that no one disputes that either.
However, the evidence did not require a determination of whether Mrs. Saunders would have had an operation and then had more children, or whether she would have simply decided not to have more children. Were it the latter, Michael’s complaint must be that he, who would not have been born at all, was bom very susceptible to the harm that quickly befell him. The district court was left in equipoise on that issue, and equipoise means that Michael cannot prevail.
I so state because I cannot agree that this case (and others like it) are prenatal injury cases as a matter of law. It all depends. Perhaps it would in most eases be difficult to refute an assertion by a mother that she would or would not have had an operation. Perhaps. But here the evidence would have permitted the district court to decide that Mrs. Saunders would have chosen not to have the operation or a child. Her counsel argued that she would not have become pregnant again if there were only a ten percent chance of having a premature child.1 There was evidence to show that if the doctor had mentioned the operation and given a proper explanation of it, that would not have removed the risk of a premature birth. The one other limited statistic presented showed *487about an eight percent chance of premature birth (one in thirteen) would remain. Beyond that, the operation came with its own risks.
Counsel urged the court to decide the ease without resolving the question of whether, had Mrs. Saunders been fully informed, she would have had an operation and another child. The court decided that she either would have had the operation or would not have had Michael. Again, it left the issue in equipoise. Thus, I cannot agree that as a matter of law this is simply a prenatal case. It is a hybrid and could go either or neither way depending on the evidence. When it went neither way, the person who bore the burden of persuasion properly lost on that issue.
In saying the above, I must admit that the district court’s decision is somewhat enigmatic. If the court thought that the wrongful life measure of damages outlined by the California courts was proper, one wonders why general damages were awarded. Cf. Turpin, 31 Cal.3d at 236-37, 182 Cal.Rptr. 337, 643 P.2d 954. It might be argued that the district court did not find the question of operation versus no child to be in equipoise but just did not decide the question at all because it saw this (as does the majority) as a typical prenatal ease in either event. If that were so, selection of the wrongful life eases for the purpose of measuring some of the damages is a bit mystifying. Maybe those problems militate for a remand to the district court for further findings, even though counsel encouraged the court to make the findings it did. However, they do not militate for a determination that, as a matter of law, Michael is entitled to the prenatal injury measure of damages.
Thus, I respectfully dissent.

. She said that if there were a five percent chance that the child would be bom as early as her other very premature child she would not have become pregnant again. As it turns out, Michael was almost that premature.